Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The following Final office action is in response to applicant’s amendments and remarks filed on 06/08/2022.
	Priority Date: FOR [05/25/2018]
	Claim Status:
Withdrawn[previously] claims:14-18
Amended claims: 1, and 7
Pending claims: 1-13

Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
	In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  
  	When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2A) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  (2B) If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
	Examples of abstract ideas include mental processes; certain methods of organizing human activities; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
	Analysis is based on the new 2019 Patent Eligibility Guidance (2019 PEG).
	Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	 [Step-1] The claims are directed to a payment network server and a computer -implemented method which are a statutory category of invention.
	Claim 1 (exemplary) recites a series of steps for processing an e-commerce payment transaction
	[Step-2A] The claim 1 is then analyzed to determine whether it is directed to a judicial exception: 
	Prong One
	The claim 1 recites the limitations to:
	receive, from a merchant … associated with the merchant portal, a payment transaction request comprising a customer account number, a customer-to-merchant identifier and a payment amount, wherein the customer account number is associated with a customer account maintained at an issuer institution and wherein the customer-to-merchant identifier is associated with a customer service account maintained by the merchant server and being pre-registered with an issuer database against the customer account number prior to the payment transaction request; and 
	transmit, to the merchant …, a payment transaction response comprising an approval or a refusal for the e-commerce payment transaction; and 
	an authorization request module configured to: 
	transmit, to an  … associated with the issuer institution, a request for authorization to proceed with the e-commerce payment transaction, wherein the request for authorization comprises at least the customer account number and the customer-to- merchant identifier for the issuer … to verify the customer account number and the customer-to-merchant identifier against respective entries in the issuer …, such that the e-commerce payment transaction is authorized when the customer account number and the customer-to-merchant identifier are verified.  
	The claimed computer-implemented method performed at a payment network server, simply describes series of steps for processing an e-commerce payment transaction.
	These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via human commercial or business or transactional activities/interactions, but for the recitation of generic computer components. That is, other than reciting one or more servers/processors, computer network nothing in the claim precludes the limitations from practically being performed by organizing human business activity. For example, without the structure elements language, the claim encompasses the activities that can be performed manually between the users and a third party.  These limitations are directed to an abstract idea because they are business interaction/sale activity that falls within the enumerated group of “certain methods of organizing human activity” in the 2019 PEG.
	Prong Two
	Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using one or more servers/processors, database and computer network to perform the steps. The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
	[Step-2B] 
	Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).
	As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a processor (using the processor as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the processor at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
	Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea, and the claim is not patent eligible. 
	The analysis above applies to all statutory categories of invention including independent claims 7 & 13.  
	The dependent claims have also been examined and do not correct the deficiencies of the independent claims.
	It is noted that claims 2 and 8, introduce the additional elements of (…receiving/transmitting , a registration request, the customer account number…response…); claims [3 and 9] introduces additional elements of (…wherein the payment transaction response further comprises the customer-to-merchant identifier); Claims 4 and 10, introduce the additional elements of (…wherein the customer account number is associated with a plurality of customer-to-merchant identifiers); Claims 5 and 11, introduce the additional elements of (…wherein the e-commerce payment transaction is associated with a post-payment for goods or services used), and Claims 6 and 12, introduce the additional elements of (wherein the customer-to-merchant identifier is one of the following: a customer service account number, a name of the customer, a mobile number of the customer, a security number, an identity card number, a passport number, and a string of one or more alphanumeric symbols or characters).
	These elements are not a practical application of the judicial exception because The limitations merely recite: merely recite: “apply it’ (or an equivalent) or merely include instructions to implement an abstract idea on a computer or merely uses a computer a as tool to perform an abstract idea or merely uses generic computing elements to perform well known, routine, and conventional functions or (See MPEP 2106.05 (d) and (f) Further these limitations taken alone or in combination with the abstract do not amount to significantly more than the abstract idea alone because associated technological elements amount to mere use of a computer a as tool to perform an abstract idea or merely uses generic computing elements to perform well known, routine, and conventional functions. (See MPEP 2106.05 (d) and (f)) (Specification [0033] the computerized system/the payment network server, general purpose computer)
	Therefore, claims 1-13 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
	The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.
3.  Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-13 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Basu et al (US 2013/0197991 A1) in view of. Purves et al (US 2016/0232513 A1
	Ref claim 1, Basu discloses a payment network server for processing an electronic commerce (e-commerce) payment transaction initiated by a customer at a merchant portal, the server comprising: a transaction module (para [248]; via the merchant can register the offer/program hosted by the portal…cards. Thus, a merchant can be fully offsite [e.g. without a website for e-commerce] …advertisement campaign…) configured to: 
	receive, from a merchant server associated with the merchant portal, a payment transaction request comprising a customer account number, a customer-to-merchant identifier and a payment amount, wherein the customer account number is associated with a customer account maintained at an issuer institution (para [0089]; via the user data includes an identifier… a personal account number [PAN]… the user data may include other identifiers such as Internet Protocol address [IP], …search engine, merchants, or the user tracker …[0204]; via the SKU-level profile of the user/merchant offers goods and services..), and 
	[[ wherein the customer-to-merchant identifier is associated with a customer service account maintained by the merchant server and being pre-registered with an issuer database against the customer account number prior to the payment transaction request]]; and 
	transmit, to the merchant server, a payment transaction response comprising an approval or a refusal for the e-commerce payment transaction (para [0259]; via the web portal is under the control of the transaction handler…process the payment [implied transmit to merchant server] for the purchases via account of the user…other means such as bank [e.g. an issuer bank, an acquirer bank] …); and 
	an authorization request module configured to: 
	transmit, to an issuer server associated with the issuer institution, a request for authorization to proceed with the e-commerce payment transaction, wherein the request for authorization comprises at least the customer account number and the customer-to-merchant identifier for the issuer server to verify the customer account number and the customer-to-merchant identifier against respective entries in the issuer database, such that the e-commerce payment transaction is authorized wherein the customer account number and the customer-to-merchant identifier are verified (para [0301]; via transaction processed by the transaction handler to make a payment from an issuer [implied transmit to/from an issuer server] to an acquirer…in response to an account identifier of a customer, as issued by the issuer, being submitted by a merchant to the acquirer…).
	Basu does not explicitly disclose the step of wherein the customer-to-merchant identifier is associated with a customer service account maintained by the merchant server and is pre-registered with an issuer database against the customer account number prior to the payment transaction request.
	However, Purves being in the same field of invention discloses the step of wherein the customer-to-merchant identifier is associated with a customer service account maintained by the merchant server and is pre-registered with an issuer database against the customer account number prior to the payment transaction request (para [0016-17], fig. 1; via a service provider 102 to enroll users [customers] into membership account in easy manner… The service provider is a merchant operates physical/online stores wish store shoppers in membership accounts…the account creation approach 104…transaction at a physical POS device into pre-registered accounts at the merchant’s online store [implied with an issuer database] …Creation of a pre-registered account based on existing information already on file for the customer…)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the features mentioned by Basu to include the disclosures as taught by Purves to facilitate to create a pre-registered service account with merchant server. 
	Ref claim 2, Basu discloses the server of claim 1, further comprising 
	a registration request module configured to: receive, from a customer electronic device, a registration request comprising the customer account number and the customer-to-merchant identifier, the registration request being a request to permit authorization of the e-commerce payment transaction through the verification of the customer account number and the customer-to-merchant identifier (para [0144-145]; via the transaction handler [103] …allow various clients to place bids…ex. Cardholder may register in a program to receive offers/register with issuers…); 
	transmit, the registration request to the issuer server; receive, a registration response from the issuer server, the registration response indicating if the registration request is approved or refused, the customer-to-merchant identifier 23P05409-US-UTIL MCI-032SG-US is registered against the customer account number in the issuer database associated with the issuer server if the registration request is approved; and transmit, the registration response to the customer electronic device (para [0149-150]; via the transaction handler processes payment transactions/hosts loyalty programs…an issuer…[0157]; via user/transaction terminal initiate an authorization process…[0163]; via the SKU level purchase are requested from the merchant via authorization responses  …and the issuer processor[server] to collect the purchase details…[0206]; via Purchase details…).
	Ref claim 3, Basu discloses the server of claim 1, wherein the payment transaction response further comprises the customer-to-merchant identifier (para [0089]; via the user data includes an identifier… a personal account number [PAN]… the user data may include other identifiers such as Internet Protocol address [IP], …search engine, merchants, or the user tracker …).   
	Ref claim 4, Basu discloses the server of claim 1, wherein the customer account number is associated with a plurality of customer-to-merchant identifiers (para [0089]; via the user data includes an identifier… a personal account number [PAN]… the user data may include other identifiers such as Internet Protocol address [IP], …search engine, merchants, or the user tracker …).  
	Ref claim 5, Basu discloses the server of claim 1, wherein the e-commerce payment transaction is associated with a post-payment for goods or services used. (para [0204]; via the SKU-level profile of the user/merchant offers goods and services…)   
	Ref claim 6, Basu discloses the server of claim 1, wherein the customer-to-merchant identifier is one of the following: a customer service account number, a name of the customer, a mobile number of the customer, a security number, an identity card number, a passport number, and a string of one or more alphanumeric symbols or characters (para [0089]; via the user data includes an identifier… a personal account number [PAN]… the user data may include other identifiers such as Internet Protocol address [IP], …search engine, merchants, or the user tracker …). 
	Claim 7 recites similar limitations to claim 1 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above.

	Claim 8 is rejected as per the reasons set forth in claim 2
	Claim 9 is rejected as per the reasons set forth in claim 3	
	Claim 10 is rejected as per the reasons set forth in claim 4
	Claim 11 is rejected as per the reasons set forth in claim 5
	Claim 12 is rejected as per the reasons set forth in claim 6
	Claim 13 recites similar limitations to claim 1 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above.

	Claims 14-18 (Withdrawn).
Response to Arguments

Applicant's arguments filed on 6/08/2022 have been fully considered and they are deemed to be non-persuasive:
Response to Applicant’s arguments with respect to the 35 USC 103 rejection is addressed in the above rejection.   
Applicant's arguments filed with respect to the 35 USC 101 rejection of the previous action have been fully considered but they are not persuasive.  
Applicant argues further in substance that "The claims are Not Directed to an Abstract Idea and the claims Recite ‘Significantly More’ than abstract idea” and noted PEG-2019 [Step-2A-Prong two-Step-2B].

In response: Examiner respectfully disagrees. Updated claim analysis as a whole including amended features are provided above/again based on the latest Patent Eligibility Guidance [2019-PEG>Step 2A-Prong 1 & Prong 2-Step-2B].

Applicant’s REMARKKS:
1. Rejection of claims: Claims 1-13 are rejected under 35 U.S.C. 101:
1-A. Step 2A, Prong 2: Applicant argued {Remarks pages 8-9] that. “… …  Therefore, Applicant submits that the claims, supported by the Subject Application, are patent eligible as a practical application under Step 2A, Prong 2.”

In response: Examiner disagrees:
Under Step (2A) Prong 2: “…”. When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of
	receiving, a payment transaction request comprising a customer account number, a customer-to-merchant identifier and a payment amount, MCI-032SG-US-Response 14Docket No. MCI-032SG-US Serial No. 16/421,010 wherein the customer account number is being associated with a customer account maintained at an issuer institution, and wherein the customer-to-merchant identifier is being associated with a customer service account maintained by the merchant server and is being pre-registered with an issuer … against the customer account number prior to the payment transaction request; 
	transmitting, a request for authorization to proceed with the e-commerce payment transaction, wherein the request for authorization comprises comprising at least the customer account number and the customer-to-merchant identifier for the issuer … to verify the customer account number and the customer-to-merchant identifier against respective entries in the issuer … such that the e-commerce payment transaction is authorized when the customer account number and the customer-to-merchant identifier are verified; and 	
	transmitting, a payment transaction response comprising an approval or a refusal for the e-commerce payment transaction do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. the abstract idea). 

The instant recited claims including additional elements (i.e. “receiving transaction request… transmitting a request for authorization… transmitting a payment transaction response comprising an approval or refusal for the e-commerce payment transaction”) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification [0033 & 38]: processor, memory, instructions, storage medium, and electrical communication) as tools to perform an abstract idea or merely add insignificant extra-solution activity to the judicial exception. (MPEP 2106.05 (f) (g)). Therefore, the claims are directed to an abstract idea.

1-B. Applicant further argues {Remarks pages 10-11] that, “ However, even if the Examiner still believes the claims do not represent a practical application, Applicant submits that the claims should be found patent eligible under Step 2B of the Alice test. … …”

In response:  Examiner disagrees:
Under Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., servers, processor, instructions, memory, electrical communication, and storage medium) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea. In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)). Therefore, the claims are not patent eligible under 35 USC 101. 

2. Rejection USC 35 §103:
Applicant argued [Remarks pages10-11] that, ”… … Specifically, the Examiner cites to paragraphs [0016] and [0017] of Purves as teaching the previously recited claim language, which is reproduced below for convenience. … …
	As can be seen, Purves describes a customer membership account system maintained that is created and maintained by the merchant. Even interpreting the customer information included in the customer membership account system as a customer-to-merchant identifier, Purves does not describe that "the customer-to-merchant identifier... is pre-registered with an issuer database against the customer account number prior to the payment transaction request," as recited in amended claim 1. Indeed, Purves does not mention anything about pre-registering information against a customer account number at an issuer database. 
Accordingly, Applicant respectfully requests withdrawal of this rejection. 

	In response: Examiner disagrees with applicant’s interpretation:
	Purves’s para [0017] refers “Creation of a pre-registered account is based on existing information that is already on file for the customer, such that the customer is enrolled in the account without manually inputting his or her information. In another example, the service provider 102 is any entity that provides a service for which consumers must register. Thus, it should be understood that the systems and methods described herein are not limited to the examples involving merchants described below.”
	Moreover, it is obvious that customer account information[number] on file [on line] at an account issuer database.
Conclusion
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
	Hagan et al (US 2018/0060867. A1) discloses Secure electronic payment Transaction processing with Integrated Data Tokenization.
	Shanmugam (US 2017/0300906 A1) discloses Method for Setting Authorization and Payment rules Regarding Usage of Payment Tokens.
	Chunilal (WO 2014/108910 A2) discloses Products & Services card and Global Card or Payment Networks…Mediated E-Commerce & Marketing Services.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, E-mail: Hatem.Ali@USPTO.Gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
          

      /HATEM M ALI/
Examiner, Art Unit 3691


								/BRUCE I EBERSMAN/                                                                                      Primary Examiner, Art Unit 3698